v u


                                                        ERVEY      SEGURA
                                                    TDCJ      #1763649
                                                    RT 2,       BOX       4400                                              ^    z_>^
                                            GATESVILLE,            TEXAS      76597                          ^_


                                                   August        21,      2015


Fourth Courc Of APPEALS
Cadena-Reeves Justice Center
300 Dolorosa, Suite 3200                                                                                    p^T^                 ^*^
San Antonio,                   Texas 78205                                                              m    f^             -    t+-.-~;

      Re:    #1990395336               POLICE        REPORT


Appelate             Court       Clerk,

             I       am writing             in   reference           to   the above numbered and styled
cause.           I        recently           purchased          my Trial          Transcripts               and    there was

no    copy       of       my    Police       Reports.

             I        know        this           report       is      part       of    the       Record,         But    I   guess

it     W3S           not        introduced              during        trial       as       evidence.         I    am writing
you     to           find        out        whdt        the     cost       will       be    for me      to       purchase         my

Police           Reports              from        you.    I   am     in   desperate              need   of       this       Report

in    order          to    adequately             procure       my    Appeal.

             Thank              you     in        advance          for      your       attention            to my       letter.

I     look           forward           to        your     prompt          response          in    nopes      tnat       it      will

incLude          the       requested             information-              I'd        already           wrote      the       Trial

Court       Clerk          and    was       cold    they      don't        have       said       Report.




Sincerely




Ervey       Segura             #1763649




C.C.:       File
■;   cm




          782GE3i3OOO